PER CURIAM.
Appellant Ralph Leonard sued appellee William Lawson to recover money owed him from a joint business venture involving the importation and sale of foreign automobiles and parts. Lawson filed a counterclaim for monies owed him by Leonard.
The case was tried by the court without a jury or a court reporter. Final judgment was entered for Lawson for $11,136.04. After denial of all post trial motions, Leonard instituted this appeal. Since no transcript of the testimony was available the parties stipulated to certain facts and then appellant attempted to have the court reconstruct the evidence pursuant to Florida Appellate Rule 9.200(b)(3). However, the parties could not agree on the testimony and the court stated he could not remember the details of the testimony sufficiently to recollect how he arrived at the amount of the final judgment.
Leonard has a theory on how the trial court arrived at the amount of the judgment, but Lawson contends Leonard’s theory is pure speculation and we agree. As this court said in Haist v. Sharp, 351 So.2d 1120 (Fla. 4th DCA 1977), aff’d 366 So.2d 402 (Fla.1978), a party takes a gamble in going to trial without a court reporter. The gamble may backfire when the court is unable to recreate the record.
Under the circumstances, appellant has failed to demonstrate reversible error. Accordingly, the judgment appealed from is affirmed.
AFFIRMED.
DOWNEY, ANSTEAD and HURLEY, JJ., concur.